DETAILED ACTION
	This is the first office action for application 15/738,795, filed 12/21/2017, which is a national stage entry of PCT/EP2016/065156, filed 6/29/2016, and which claims priority to Swiss application CH00945/15, filed 6/30/2015, after the request for continued examination filed 9/9/2020.
	Claims 2-8, 11, and 21 are pending in the application, and are considered herein.
	In light of the claim amendments filed 9/9/2020, the prior art rejections and rejections under 35 U.S.C. 112(b) are withdrawn, and new grounds of rejection are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2020 has been entered.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, in order to expedite prosecution. It is noted that these references are not currently applied in a grounds of rejection.
Cullis, et al. (U.S. Patent 4,392,008)
Xu (U.S. Patent Application Publication 2013/0269755 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 has been amended to recite “each heat conduction plate is divided to form a plurality of profiled heat conduction plates.” This limitation is considered to introduce new matter into the claims, because the instant specification does not provide support for each conduction plate (shown as item 9 in Fig. 2 of the instant specification) comprising a plurality of plates. Instead, paragraph [0034] of the instant specification appears to state that the device itself comprises a plurality of heat conduction plates. It is noted that Claim 21 already requires a first and second heat conduction plate.
Claim 7 is rejected, because of its dependence on Claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has been amended to recite “each heat conduction plate is divided to form a plurality of profiled heat conduction plates.” This limitation is indefinite, because it is unclear how a single heat conduction plate can be both a single plate and a plurality of plates.
Claim 7 is rejected, because of its dependence on Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 2-3, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sichanugrist, et al. (U.S. Patent Application Publication 2008/0011289 A1). 
In reference to Claim 21, Sichanugrist teaches a cooling module for a photovoltaic device (Figs. 1-6, paragraphs [0027]-[0039], with assembly described in paragraphs [0041]-[0065]).
The cooling module of Sichanugrist comprises a heat insulation mat (i.e. fiber glass heat insulating mat 44) having an upper surface (i.e. a surface closest to the solar cell) and an interior disposed beneath the upper surface (Figs. 4-5, paragraph [0065]).
Figs. 4-5 teach that the heat insulation mat defines a first pipe channel within the interior and elongating in a first direction (indicated in the inset below).
Figs. 4-5 teach that the heat insulation mat defines a second pipe channel within the interior and elongating parallel to the first pipe channel and spaced apart from the first pipe channel in a direction normal to the first direction (indicated in the inset below).

The module of Sichanugrist comprises a first heat conduction plate contacting the upper surface of the heat insulation mat and contacting the first pipe channel within the heat insulation mat. This “first heat conduction plate” corresponds to the heat conduction plate 20 (shown in Figs. 1-2 and 4-5, paragraphs [0027]-[0030]) that is associated with the indicated “first pipe channel.” It is noted that Sichanugrist explicitly teaches that each pipe channel has its own separate, identical, heat conduction plate 20 (Fig. 2, paragraphs [0029]-[0030] and [0034]-[0035]).
Figs. 1-2 and 4 teach that the first heat conduction plate 20 defines a portion that is configured to mirror the partially cylindrical shape of the first pipe channel, because each heat conduction plate comprises a section that protrudes into its respective pipe channel (Fig. 4, paragraph [0029]).
 Figs. 1-2 and 4 teach that the first heat conduction plate 20 defines a slot aligned parallel with the gap that renders the first pipe channel accessible from the upper surface of the heat insulation mat. The “slot” corresponds to clamp structure 23 that is shown in Figs. 2 and 4 to be a structure that secures a pipe within the pipe channel of the heat insulation mat.
The module of Sichanugrist comprises a second heat conduction plate contacting the upper surface of the heat insulation mat and contacting the second pipe channel within the heat insulation mat. This “second heat conduction plate” corresponds to the heat conduction plate 20 (shown in Figs. 1-2 and 4-5, paragraphs [0027]-[0030]) that is associated with the indicated “second pipe channel.” It is noted that Sichanugrist explicitly teaches that each pipe channel has its own separate, identical, heat conduction plate 20 (Fig. 2, paragraphs [0029]-[0030] and [0034]-[0035]).
Figs. 1-2 and 4 teach that the second heat conduction plate 20 defines a portion that is configured to mirror the partially cylindrical shape of the first pipe channel, because each heat conduction plate comprises a section that protrudes into its respective pipe channel (Fig. 4, paragraph [0029]).
 Figs. 1-2 and 4 teach that the second heat conduction plate 20 defines a slot aligned parallel with the gap that renders the first pipe channel accessible from the upper surface of the heat insulation mat. 
The module of Sichanugrist comprises a pipe 43 disposed in the first heat conduction plate portion that is configured to mirror the partially cylindrical shape of the first pipe channel (Figs. 4 and 5, paragraph [0027]).
Figs. 4-5 further teach that the pipe structure 43/42 is continuous throughout the device.
Therefore, Sichanugrist teaches that the pipe 43 is also disposed in the second heat conduction plate portion that is configured to mirror the partially cylindrical shape of the second pipe channel.
Fig. 5 teaches that the pipe 42/43 forms a U-shaped elbow between the first heat conduction plate and the second heat conduction plate, as indicated in the inset below.
Therefore, Sichanugrist teaches the structural feature required by the limitation “the pipe is formed of a material that is manually flexible or bendable in a U-shaped elbow between the first heat conduction plate and the second heat conduction plate.”
Figs. 3-4 and 6 teach that the cooling module is configured to be fastened to the photovoltaic module 10 with the aid of a fastening device 30 (Figs. 4, 6) that includes two convex plates, corresponding to frame members 30 disposed on any two sides of the device, as shown in Figs. 3-4 and 6 and fastening means, i.e. screws (paragraphs [0039]-[0040] and [0059]).
It is noted that, even though the limitation “fastening means” includes the term “means,” this limitation is not interpreted under 35 U.S.C. 112(f), because Claim 21 recites a specific structure (i.e. rivets, screws, and clamps) that corresponds to the fastening means. 
Sichanugrist further teaches that the heat insulation mat with the pipe enclosed therein is constructed in such manner that the cooling module fits completely underneath the photovoltaic module when the heat conduction plate is facing towards the underside of the photovoltaic module, as shown in Figs. 5 and 6.
It is noted that “increasing the efficiency of any standard, commercially available photovoltaic module with an underside and an electrical connecting device” and “configured to be fastened to the photovoltaic module with the aid of a fastening device that includes two convex plates and a fastening 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

    PNG
    media_image1.png
    731
    1045
    media_image1.png
    Greyscale

In reference to Claim 2, Figs. 4-5 of Sichanugrist teach that the upper surface of the heat insulation mat 44 is configured so that the cooling module (which comprises items 20/44/43/42) can be fastened flat against the photovoltaic module with the aid of the fastening device.

It is noted that “to ensure good heat conductivity” is considered an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 3, Figs. 4-5 of Sichanugrist teach that a cover plate, corresponding to glass cover 40, covers the upper surface of the heat insulation mat with the pipe enclosed therein, because plate 40 covers all of the components of the device (paragraph [0040]).
In reference to Claim 6, Figs. 1-2 of Sichanugrist teach that each heat conduction plate (interpreted to include multiple adjacent heat conduction plates) is divided to form a plurality of profiled heat conduction plates 20 (paragraphs [0029]-[0030]).
Specifically, Sichanugrist teaches that each pipe channel comprises its own, separate, profiled heat conduction plate 20 (Figs. 1-2, paragraphs [0029]-[0030]).
This appears to be the structure of the instant invention (see, for example, Fig. 2 of the instant specification), and is therefore construed to meet the limitations of Claim 6.
The device of Sichanugrist further comprises a cover plate 16/17 having the dimensions of the upper surface of the heat insulation mat, which cover plate is arranged on the profiled heat conduction plates and covers the pipe in the pipe channels (Fig. 1, paragraph [0027]).
In reference to Claim 8, Stimson teaches that the pipe comprises at least one connection point for connecting the pipe to a pipe of the same size and type, corresponding to the end of the pipe 42 shown in Fig. 6 (paragraph [0059]). This end point is structurally capable of being used to connect the pipe to a pipe of the same size and type.
It is noted that the limitation “for connecting the pipe to a pipe of the same size and type” is an intended use limitation of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 11, Figs. 3-4 and 6 teach that the cooling module comprises a fastening device 30 configured for connecting the cooling module to the photovoltaic module (Figs. 4, 6).
The fastening device/frame 30 comprises two convex plates that overlap each other, corresponding to frame members 30 disposed on any two adjacent sides of the device, meeting at a corner, as shown in Figs. 3-4 and 6. These plates “overlap each other,” because they are touching each other (Fig. 6, paragraph [0059]).
The fastening device/frame 30 comprises fastening means, i.e. screws (paragraphs [0039]-[0040] and [0059]), disposed where the two convex plates overlap each other (i.e. at the corners, paragraph [0059]).
It is noted that, even though the limitation “fastening means” includes the term “means,” this limitation is not interpreted under 35 U.S.C. 112(f), because Claim 21 recites a specific structure (i.e. rivets, screws, and clamps) that corresponds to the fastening means. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sichanugrist, et al. (U.S. Patent Application Publication 2008/0011289 A1), as applied to Claim 21, and further in view of du Boise, et al. (U.S. Patent Application Publication 2011/0108089 A1).
In reference to Claim 5, Sichanugrist does not teach that the heat insulating mat 44 is made from polystyrene or polyurethane.
Instead, he teaches that it is made from glass fiber (i.e. glass wool) (paragraph [0065]).
To solve the same problem of providing cooling modules for photovoltaic devices, wherein the cooling devices comprise conduits surrounded by heat insulating mats, du Boise teaches that suitable materials for heat insulating mats for this purpose include fiberglass (as in Sichanugrist) or polyurethane foam (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the insulating mat 44 of Sichanugrist from polyurethane foam, as taught by du Boise, because du Boise teaches that suitable materials for heat insulating mats for this purpose include fiberglass (as in Sichanugrist) or polyurethane foam (paragraph [0030]).
Forming the insulating mat 44 of Sichanugrist from polyurethane foam, as taught by du Boise, teaches the limitations of Claim 5, wherein the heat insulating mat is made from polyurethane.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sichanugrist, et al. (U.S. Patent Application Publication 2008/0011289 A1), as applied to Claim 21, and further in view of Kmetovicz, et al. (U.S. Patent Application Publication 2012/0175082 A1).
In reference to Claim 7, Sichanugrist does not teach that the device of his invention comprises a heat conducting paste provided between superposed profiled heat conduction plates and/or between the profiled heat conduction plates and the pipe to facilitate heat transfer.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have placed thermal conductive paste around the heat transfer pipes of the device of Sichanugrist, as taught by Kmetovicz, to achieve the taught benefit of improving heat transfer within the pipes.
Placing thermal conductive paste around the heat transfer pipes of the device of Sichanugrist, as taught by Kmetovicz, teaches the limitations of Claim 7, wherein a heat conducting paste is provided between the profiled heat conduction plates and the pipe to facilitate heat transfer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sichanugrist, et al. (U.S. Patent Application Publication 2008/0011289 A1), as applied to Claim 21, and further in view of Intrieri, et al. (U.S. Patent Application Publication 2008/0302405 A1).
In reference to Claim 4, Sichanugrist does not teach that wherein the heat insulation mat with the pipe inserted therein includes a cutaway in the area of the electrical connecting device, which is attached to the underside of the photovoltaic module.
Sichanugrist does not teach that the device of his invention comprises an electrical connecting device attached to the underside of the module.
To solve the same problem of providing a photovoltaic array with an integrated cooling structure, wherein the integrated cooling structure comprises a heat insulating mat, Intrieri teaches a structure in which (1) an electrical connecting device (i.e. a junction box, shown as item 74 in Fig. 11 of Intrieri) is connected to the rear surface of a photovoltaic device, and (2) an insulating mat 72 provided on the rear surface of the photovoltaic device (as in Sichanugrist) comprises a cutout in the area of the junction box/electrical connecting device (Figs. 8 and 11, paragraphs [0041], [0050]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have affixed a junction box to the rear surface of the photovoltaic device of Sichanugrist, to provide the benefit of allowing the device to 
Affixing a junction box to the rear surface of the photovoltaic device of Sichanugrist teaches the limitations of Claim 4, wherein the device comprises an electrical connecting device attached to the underside of the photovoltaic module.
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a cutaway area in the heat insulating mat of Sichanugrist, in the area of the junction box, as taught by Intrieri, because Intrieri teaches that this is a suitable configuration for a heat insulation mat used with a photovoltaic device comprising a rear junction box. This configuration would also provide the benefit of allowing the junction box to be accessible, and reducing stress on the junction box.
Including a cutaway area in the heat insulating mat of Sichanugrist, in the area of the junction box, as taught by Intrieri, teaches the limitations of Claim 4, wherein the heat insulation mat with the pipe inserted therein includes a cutaway in the area of the electrical connecting device.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721